FARR, J.
It is insisted on behalf of plaintiff in error that the judgment creditor would not be entitled to any percentage of her earnings until they exceeded seventy-five dollars. *190Therefore, it becomes clear that the issue here is simply the construction of said section of the statute. It was evidently the intention of the legislature in amending said section to reduce the debtor’s exemptions and not to enlarge them, as disclosed in the case of Chandler v Horne, 23 Oh Ap, 1. However, the construction contended for by plaintiff in error would clearly increase the amount of exemption, and having carefully examined said section, the conclusion is that such construction is not warranted, in view of the language of the same, and that the percentage named would apply to a sum less than seventy-five dollars, as well as to a sum greater than that amount.
The conclusion is that defendant in error is entitled to have applied toward the satisfaction of said judgment the statutory percentage of the plaintiff in error’s earnings, computed on the basis of the total earnings within the thirty _ daysi next preceding the issuance of the order of attachment, and the judgment of the Court of Common Pleas reversing the judgment of the Municipal Court is affirmed.
Judgment affirmed.
ROBERTS and POLLOCK, JJ, concur.